Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim limitation “at least one device for applying paint” in claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “at least one device” coupled with functional language “painting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is a generic placeholder and is not recognized as the name of a structure but is merely a substitute for the term “means”. For the purpose of examination, the limitation has been interpreted in accordance with the specification as a plurality of spray guns or the equivalent of (Spec., para [0034]). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line the phrase “Apparatus for painting mainly flat products” is indefinite because if the apparatus is paining only flat products or all kinds of products.  For the purpose of examination, the phrase “Apparatus for painting flat products” is assumed.
In claim 2, lines 1-2, the phrase “the M-shaped plenum” lacks proper antecedent basis.   For the purpose of examination, the phrase “the symmetric M-shaped plenum” is assumed.
In claims 6-8, the phrase “at least two separating baffles” lacks proper antecedent basis.  For the purpose of examination, the phrase “the at least two separating baffles” is assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 9-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by EP 1733800A2.
Regarding claim 1, EP’800 discloses (see annotated Fig 1) an apparatus for painting mainly flat products including a spray booth (C), in turn including a plenum (see Fig 1), a conveying belt (T) for conveying products, at least one device for applying paint, and at least one suction plant, wherein the plenum of the spray booth has a symmetric M-shape including (see annotated Fig 1 for M-shape), from the periphery to the center of the plenum: two external first surface portions (EF)descending and tilted toward the periphery; two lateral second surface portions (LS) parallel to the conveying belt; two central third surface portions (CT), descending to the center with a tilt opposed to that of the external first surface portions; a central fourth (CF) surface portion parallel to the conveying belt, which is closer to the conveying belt than the lateral second (LS) surface portions.

    PNG
    media_image1.png
    448
    688
    media_image1.png
    Greyscale

As to claim 2, EP’800 teaches the M-shaped plenum is permeable to air, and wherein the direction of the airflow is capable of being always perpendicular to each surface portion of the plenum (see Fig 1 and column 2, lines 28-33 for air is supplied into the booth through ceiling structures A).
As to claim 4, EP’800 discloses at least one air delivery unit for forcing the entry of air through the M-shaped plenum (see Fig 1 and column 2, lines 28-33 for air is supplied into the booth through ceiling structures A).
Regarding claim 5, in EP’800 there are two air delivery units (two gates P1 and P2).
Regarding claim 9, EP’800 teaches the suction plant has a filtration system (filters, see column 2, lines 28-33).
As to claim 10, in EP’800 the filtration system is a dry filtration system (filters, see column 2, lines 28-33).
Regarding claim 11, in EP’800 the suction plant has a filtration system or a separating system for separating between paint nebulized in the air and air (filters, see column 2, lines 28-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1733800A2 in view of Bubek et al (US 2020/0276605) and CN 104107770A.
EP’800 teaches filters capable of being a dry filtration system and separating between paint nebulized in the air and air.  A suction plant having a water filtration system is not taught in EP’800.   However, Bubek et al has a filtration system or a separating system for separating between paint nebulized in the air and air (see Fig 2 and para [0072-0077]).  CN’770 also teaches (see claims 6-7) the use of dry or water curtain filter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a filtration system separating between nebulized paint and air to operate in clean environment or prevent pollution.   It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dry filter or water curtain filter, since it is known in the art to use different type of filters as taught by CN’770 (see claims 6-7).

Claims 3 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, EP’800 lacks teaching at least one separating baffle to distribute air inside chambers upstream of the M-shaped plenum.  Bubek et al teaches at least one baffle (104) within air plenum (102).  However, a laminar air flow and a substantially uniform flow velocity within the air plenum is taught in Bubek et al (see para [0053]). Prior art of record does not disclose or suggest an apparatus for painting comprising, the M-shaped plenum with specific portions as described in claim 1, at least one separating baffle to distribute air inside chambers upstream of the M-shaped plenum, so that the maximum speed of air is dispensed by the more peripheral external first surface portions, while air speed progressively decreases in the other surface portions towards the central fourth surface portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/